Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner's amendment was given in a telephone interview with Pagan William on February 24th, 2021. 


Amended as follows:

Claim 2. Cancelled. 
Claim 3. Cancelled. 
Claim 4. Cancelled. 
Claim 5. Cancelled. 
Claim 6. Cancelled. 
Claim 7. Cancelled. 
Claim 8. Cancelled. 
Claim 9. Cancelled. 
Claim 10. Cancelled. 
Claim 11. Cancelled. 
Claim 12. Cancelled. 
Claim 13. Cancelled. 

Reasons for Allowance

	Claims 14, 15, 16, 17 are allowed over the prior art record. The following is an examiner’s statement of reasons for allowance: Interpreting the claims in light of the specification. The applicant arguments filed on 09/20/2018 has been carefully reviewed with updated search. Consequently, reasons for allowance of claims are set forth in according to the applicant arguments.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MD K TALUKDER/Primary Examiner, Art Unit 2648